         Case 4:21-mj-05866-N/A-LCK Document 17 Filed 07/20/21 Page 1 of 3




 1         Law Office of
     LOU SPIVACK
 2   State Bar No. 09309
     5447 E 5th St #205
 3   Tucson Az 85711
     Attorney for Defendant
 4

 5                         IN THE UNITED STATES DISTRICT COURT

 6                            FOR THE DISTRICT OF ARIZONA

 7      United States of America,                      21-mj-05866-LCK

 8            Plaintiff,
                                                       MOTION TO EXTEND
                                                       STATUTORY DEADLINE TO
 9      v. Sean Hale
                                                       INDICT
                                                       (No objection by Government)
10
              Defendant.
11

12          It is expected that excludable delay under 18 U.S.C. Section 3161 et. seq. may occur

13   because of this motion or from an order based thereon.

14          Sean Hale is charged by complaint with Alien Smuggling, a violation under 8 U.S.C.
15   § 1324, now moves, pursuant to 18 U.S.C. § 3161(h)(8)(A), for a 30-day extension of the
16   time to indict this matter. Assistant United States Attorney Micah Schmit does not object
17   to this request.
18
            Title 18 U.S.C. §3161(b) requires the prosecution to file an information or complaint
19
     within 30 days of his/her arrest. Although a grand jury is currently in session, there is a
20
     substantial backlog in the consideration of cases due primarily to the period the grand jury
21
     did not meet because of the COVID-19 pandemic.
22

23
                                                  1

24
         Case 4:21-mj-05866-N/A-LCK Document 17 Filed 07/20/21 Page 2 of 3




 1          The deadline to indict is the week of August 18. 2021. The Government has not yet

 2   provided disclosure. The government’s policy is that a “fast-track” plea offer to defendant

 3   will be made. However, in exchange, the prosecution has requested that the defendant

 4   waive his statutory right to indictment within 30 days and move to extend the time to indict

 5   for 30 days. If defendant does not move to extend the time to indict, no “fast-track” plea

 6   offer will be made in his case. It is in defendant’s best interests to move to extend the time

 7   to indict. An extension will allow defendant additional time to receive and review

 8   disclosure and to investigate potential defenses, or accept an expected plea offer.

 9
            Mr. Hale is housed at CCA-Florence, which is located 90-minutes from Tucson. His
10
     quarantine has been extended through July 27 making it impossible for counsel to meet
11
     with his client and review any plea or disclosure when it arrives. Defense counsel will need
12
     additional time to receive and review the expected “fast-track” plea agreement and
13
     discovery materials with the defendant. Additionally, counsel will be out of the District
14
     August 3-12. For these reasons, defendant believes the ends of justice will be served by
15
     extending the deadline to indict by 30 days and that the ends of justice "outweigh the best
16
     interest of the public and the defendant in a speedy trial." 18 U.S.C. § 3161(h)(8)(A).
17

18          Records at the Administrative Office for the United States Courts show that, for

19   each of the last three years, immigration case filings have exceeded 2,000 defendants

20   annually in this district. The high number of cases and limited resources, particularly

21   pretrial detention space and availability of judicial officers to accommodate hearings

22

23
                                                   2

24
         Case 4:21-mj-05866-N/A-LCK Document 17 Filed 07/20/21 Page 3 of 3




 1   required in a normal criminal case has obliged the United States Attorney to develop an

 2   early disposition program for immigration cases, under the PROTECT ACT of 2003.

 3
               To accomplish the goals of the early disposition “fast-track” program, the United
 4
     prosecution ordinarily provides early disclosure to defendants charged with 8 U.S.C. §
 5
     1326. Usually, a “fast-track” plea offer, pursuant to U.S.S.G. § 5K3.1, which provides for
 6
     a sentence below the calculated sentencing guidelines range is made. The plea agreement
 7
     also requires defendants to waive rights to seek departures and appeal rights in addition to
 8
     waiving the usual jury trial rights. The “fast-track” plea agreement is conditioned on the
 9
     defendant waiving his right to indictment within 30 days of arrest by moving to extend the
10
     time to indict.
11

12             The United States does not object to this motion for a 30-day extension of time to

13   indict.

14

15                                 RESPECTFULLY SUBMITTED: July 20, 2021

16                                               /s/ Lou Spivack
                                                 LOU SPIVACK
17                                               Attorney for Victor Garcia

18
     Micah Schmit
19

20

21

22

23
                                                    3

24
